
	

114 HR 4807 IH: To amend title XIX of the Social Security Act to provide the same level of Federal matching assistance, regardless of date of such expansion, for every State that chooses to expand Medicaid coverage to newly eligible individuals.
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4807
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Richmond introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to provide the same level of Federal matching
			 assistance, regardless of date of such expansion, for every State that
			 chooses to expand Medicaid coverage to newly eligible individuals.
	
	
		1.Increased FMAP for medical assistance to newly eligible individuals, regardless of date of such
			 expansion
 (a)In generalSection 1905(y)(1) of the Social Security Act (42 U.S.C. 1396d(y)(1)) is amended— (1)in subparagraph (A), by striking in 2014, 2015, and 2016 and inserting occurring during each of the first 3 consecutive calendar years in which the State provides medical assistance to newly eligible individuals;
 (2)in subparagraph (B), by striking in 2017 and inserting occurring during the fourth consecutive calendar year in which the State provides medical assistance to newly eligible individuals;
 (3)in subparagraph (C), by striking in 2018  and inserting occurring during the fifth consecutive calendar year in which the State provides medical assistance to newly eligible individuals;
 (4)in subparagraph (D), by striking in 2019 and inserting occurring during the sixth consecutive calendar year in which the State provides medical assistance to newly eligible individuals; and
 (5)in subparagraph (E), by striking in 2020 and each year thereafter and inserting occurring during the seventh consecutive calendar year in which the State provides medical assistance to newly eligible individuals and each calendar year thereafter.
 (b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of Public Law 111–148.
			
